If the bill of exceptions be not served upon defendant in error, or his counsel, within the time required by law, the writ of error will be dismissed. (R.)Writ of Error. Bill for Injunction, etc. Before Judge Clark. Lee County Chambers. March, 1869.The order excepted to was passed upon the 20th of May, 1869. On the 22d of June^ 1869, the Judge signed and certified the bill of exceptions in the usual form. Upon a different paper, he certified on the 22d of June, 1869, that counsel for plaintiff in error, presented the bill of exceptions *545to him within the thirty days required by law, and that he “refused to certify said bill, owing, according to his (my) recollection, to an omission of certain facts that transpired, and for other reasons,” and requested counsel to draw a new bill of exceptions, obviating said objections; that this new bill of exceptions was drawn, and he being absent from his circuit, the bill failed to reach him until two days after the thirty days had passed, and that this failure was by reason of his absence.There was no service of the bill of exceptions, as required by law. Upon motion of counsel for defendant in error, to dismiss the bill of exceptions, for both of said reasons, it was dismissed for want of service. The other ground of the motion was not passed upon.